Citation Nr: 1308271	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-42 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.    

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Although the RO reopened the claim for service connection for a skin disorder and denied entitlement on the merits, the Board must make its own determination as to whether new and material evidence has been received to reopen a claim.  That is, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issue has been characterized as noted on the title page of this decision.

The Veteran provided testimony at a July 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a skin disorder and an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran did not submit a notice of disagreement or new and material evidence within the one-year appeal period following the January 2008 notice of a December 2007 RO rating decision that denied service connection for a skin disorder.

2.  Since the time of the most recent final denial of the Veteran's claim for service connection for a skin disorder, evidence has been received that is not cumulative or redundant of evidence previously of record, relates to unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2007 RO rating decision that denied a claim for service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002).    

2.  The evidence received since the December 2007 rating decision that denied service connection for a skin disorder is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this decision, the Board reopens the claim for service connection for a skin disorder.  Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Further development pursuant to VA's duty to assist with respect to the reopened claim will be addressed in the remand portion of this decision.


Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  

Additionally, 38 C.F.R. § 3.156(b) (new and material evidence--pending claim) provides that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an  appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

A Veteran need not always submit a medical nexus opinion in order to warrant reopening of a service connection claim.  Under the facts of a particular case, evidence of chronic disability but without a medical nexus opinion may be sufficient to warrant reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 



New and Material

In a December 2007 rating decision, the RO denied the Veteran's claim for service connection for a skin disorder.  The RO notified the Veteran of that decision and of his appellate rights in a January 2008 letter.  The Veteran did not submit new and material evidence or a notice of disagreement within one year of the January 2008 notice of the rating decision.  As a result, the decision is final.  See 38 U.S.C.A. § 7105 (filing of notice of disagreement and appeal); 38 C.F.R. § 3.356(b) (new and material evidence-pending claim).

The December 2007 rating decision denied reopening of the claim for service connection for a skin disorder, which had been previously denied by the RO in March 1994, on the basis that "no evidence has been submitted showing that a current skin condition exists."  

Since the date of issuance of the December 2007 rating decision, VA medical records have been received indicating that the Veteran has a skin disorder of the face, scalp, arms and hands.  One diagnosis that has been rendered is actinic keratosis, which is a disease of the skin that usually develops in skin areas that are exposed to sun such as the face, scalp, arms, and hands.  See VA skin disability examination report dated in August 2010.  

The Veteran's service treatment records include treatment for sunburn of the right shoulder in March 1968 and for tinea corpus in June 1968 and July 1968.  These diagnoses were rendered during the Veteran's period of service in Vietnam.

The new evidence of a current diagnosis of a potentially sun-related skin disease is neither cumulative nor redundant of evidence previously of record.  It relates to an essential element for a claim for service connection, and in the context the Veteran's service treatment records indicating that he had sunburn severe enough to warrant treatment while serving in Vietnam, raises a reasonable possibility of substantiating his claim for service connection for a skin disorder.  Accordingly, the Board finds that that new and material evidence has been submitted, and the claim for service connection for a skin disorder is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

ORDER

New and material evidence having been received, the claim for service connection for a skin disorder is reopened.


REMAND

The Veteran's most recent VA psychiatric examination was conducted in August 2010 at which time he was found to have chronic PTSD with mild to moderate symptoms and mild impairment of social functioning.  The examiner assigned a Global Assessment of Functioning (GAF) score of 60.  

At the Veteran's July 2012 Board hearing, he described worsening symptoms of his psychiatric disability.  Consistent with his testimony, VA treatment records contained in the Virtual VA Claims file (not yet considered in adjudication of this appeal) show that he was found to have PTSD and depression in May 2012 with greater symptoms than described in the August 2010 VA examination report.  A GAF score of 48 was also assigned.

In light of these indications of worsening symptoms, the Veteran should be afforded an additional VA examination to determine the current severity and manifestations of his service-connected PTSD.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Additionally, at a VA skin examination in August 2010, the Veteran was noted to have actinic keratosis.  In addition, the Veteran was treated for sunburn on his right shoulder in March 1968 while serving in Vietnam.  As such, it appears that he did have sun exposure during his military service.  However, no opinion was provided as to whether the Veteran's current actinic keratosis is related to his in-service sun exposure.  As a result, the Veteran should be provided a VA examination that includes an opinion as to whether any current skin disorder is related in-service sun exposure.  See 38 C.F.R. § 4.2 (examination reports-corrective action).  

In addition, the Virtual VA paperless claims processing system contains records of VA treatment for a psychiatric disability as recently as May 2012.  Those records were obtained subsequent to the issuance of the most recent Supplemental Statement of the Case in this matter in December 2011.  Therefore, an SSOC should be issued that includes consideration of this newly received evidence.  See 38 C.F.R. § 19.31 (Supplemental Statement of the Case). 

Lastly, the VA treatment records in the Virtual VA claims file indicate the scheduling of an upcoming VA dermatology consultation appointment.  At his July 2012 Board hearing, the Veteran also noted upcoming appointments for psychiatric treatment at the Vet Center.  On remand, the RO/AMC should seek to obtain any additional relevant records of medical treatment.  See 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered); see also Dunn v. West, 11 Vet. App. 462 (1998) (Vet Center records constructively in possession of VA).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran identify all records of VA and non-VA health care providers who have treated his skin or psychiatric disorder, but which may not have been previously received into his VA claims file.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include any potentially relevant records of VA treatment for the period since May 2012.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
2.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the current severity of his PTSD.

The RO/AMC should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.

The examiner should discuss the impact of the Veteran's service-connected psychiatric disability on his social and occupational functioning, activities of daily living (ADL's), and ordinary activities of daily life.

The examiner should provide a Global Assessment of Functioning (GAF) score and a fully reasoned explanation for the score assigned.

In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record.  The examiner should provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  
 
3.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining whether he has a current skin disorder that began during active service or is related to any incident of service.

The RO/AMC should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed, to include records of treatment for sunburn in March 1968 and tinea corpus from June 1968 to July 1968 during his period of service in Vietnam.

The examiner should be advised that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his period of service in Vietnam.

The examiner should take a complete history from the Veteran as to the onset and progression of his skin symptoms.  If there is a medical reason to support or doubt the history provided by the Veteran, the examiner should state this, with a fully reasoned explanation.  

The examiner should review the letter from the Veteran's wife and accompanying copy of an old photograph of the Veteran with his children, associated with the claims file in May 2009.  In the picture, the Veteran's face appears to be covered with red splotches.

The examiner should provide a diagnosis for each skin disorder found upon examination.

For each skin disorder found upon examination, the examiner should indicate whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder began during service or is related to any incident of service, including his symptomatology therein, exposure to sunlight, and exposure to herbicides.

The examiner should also provide an opinion as to whether the Veteran has chloracne.

In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record.  The examiner should provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

4.  The RO/AMC should then readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


